Spoefoed, J.,
dissenting. I concur in the affirmance of the decree so far as it maintains the injunction, but I am unable to agree in the estimate of damages.
Under the circumstances, I do not think anything beyond the actual damages should be awarded. The plaintiffs should have produced more complete data to enable us to fix these damages with a reasonable degree of certainty.. In the absence of such data, I am unwilling to resort to conjecture, and therefore think the damages should be nominal.
Rehearing refused.